DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendments filed January 27, 2022. Claims 1-13 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The objection of claims 1-12 objected because of informalities is withdrawn due to Applicant’s amendment to the claims to add the articles. 
The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,089,783 (‘783) is maintained.
The rejection of claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of the claims.
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2018/0271099) is maintained.
Claim Objections
Claim 9 is objected to because of the following informalities:  There is a period in line 1 after the term “I-m”. This is not the end of the claim, as such, the period is inappropriate.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,089,783 (‘783). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a compound of formula (I)
    PNG
    media_image1.png
    144
    220
    media_image1.png
    Greyscale
. U.S. Patent No. ‘783 has the core structure of
    PNG
    media_image2.png
    106
    174
    media_image2.png
    Greyscale
. R2 of U.S. Patent No. ‘783 is NR11-C(=O)-R8. Each recites A1 is nitrogen. Each recites A2 is –N(R6)-. Each recites R1 is (C1-C6)-alkyl. Each teach R3 is (C1-C5)-haloalkyl.  Each teach R4 is hydrogen. Each teach R5 is hydrogen. Each teach R6 is (C1-C6)alkyl. 

U.S. Patent No. ‘783 teach compounds
    PNG
    media_image3.png
    309
    284
    media_image3.png
    Greyscale
, which are the same as compounds I-g and I-h of the instant application, claim 9. U.S. Patent No. ‘783 teach compounds
    PNG
    media_image4.png
    331
    285
    media_image4.png
    Greyscale
, which are the same as compounds I-j and I-k of the instant application, claim 9. Each teach an agrochemical formulation comprising a compound of formula (I) according to claim 1 and one or more extenders and/or surfactants and the compounds additionally comprise a further agrochemically active ingredient (claims 10 and 11, instant application; claims 11 and 12, U.S. Patent no. ‘783). Each teach a method for controlling one or more animal pests, comprising allowing a compound of formula (I) according to claim 1 or an agrochemical formulation thereof to act on the animal pests and/or habitat thereof (claim 12, instant application; claim 13, U.S. Patent No. ‘783). For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘783. 
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,089,783 (‘783)  is maintained.  
Examiner’s Note
	Initially, the Examiner searched for Applicant’s elected species
    PNG
    media_image5.png
    115
    186
    media_image5.png
    Greyscale
.
However, since no prior art was found which could be used to reject the claims, the search was expanded to Compounds of Formula (I). The search was not further expanded because prior art was found.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2018/0271099). Fischer et al. cited by Applicant on the IDS dated October 30, 2019. Fischer et al. is also the English equivalent to WO2017/025419 also cited on the IDS dated October 30, 3019.
Applicant’s Invention
Applicant claims a compound of formula (I)
    PNG
    media_image1.png
    144
    220
    media_image1.png
    Greyscale
, wherein the substituents are disclosed in the claims. Applicant claims an agrochemical formulation comprising a compound of formula (I) according to claim 1 and one or more extenders and/or surfactants. Applicant claims a method for controlling one or more animal pests comprising allowing a compound of the formula (I) according to claim 1 or an agrochemical formulation thereof to act on the animal pests and/or a habitat thereof. 







Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Regarding claims 1-9, Fischer et al. teach novel compounds of the formula (I) 
    PNG
    media_image6.png
    108
    101
    media_image6.png
    Greyscale
in which R1, R2, R3, A1, X and n have the meanings for controlling animal pests (Abstract). Fischer et al. teach specific mention that are made include the following compound of the formula (I-Q) 
    PNG
    media_image7.png
    156
    244
    media_image7.png
    Greyscale
(page 54, paragraph 446). Fischer et al. teach in Table 2 that A1 is N; R2 is (ethylcarbamoyl)amino; R3 is H; n is 1 (page 46, Table 2). Fischer et al. teach Table 2, A1 is N; R2 is (ethylcarbamoyl)amino; R3 is H and n is 2 (page 47, Table 2). Fischer et al. teach A1 represents nitrogen,=N+(O-). Fischer et al. teach R1 represents (C1-C6)-alkyl. Fischer et al. teach R2 represents aminocarbonyl and (C1-C6)alkylaminocarbonyl (page 115, claim 1). Fischer et al. teach X is H17 
    PNG
    media_image8.png
    86
    206
    media_image8.png
    Greyscale
(page 126, claim 2). Fischer et al. teach R5 represents trifluoromethyl and R6 is hydrogen.
Regarding claim 10, Fischer et al. teach formulations and use forms prepared therefrom as pesticides (page 79, paragraph 776). Fischer et al. teach the formulations are prepared by mixing the compounds of formula (I) with extenders and surfactants (page 79, paragraph 779). 
Regarding claim 11, Fischer et al. teach the compounds are used in a mixture with one or more suitable fungicides, bactericides…and herbicides (page 80, paragraph 796).
Regarding claim 12, Fischer et al. teach methods for controlling animal pests, in which compounds of the formula (I) are allowed to act on animal pests and/or their habitat (page 75, paragraph 745).
Regarding claim 13, the claim is directed to a product comprising a compound of formula (I) according to claim 1. Since the product comprises a compound of formula (I) it specifically reads on the novel compounds of formula (I) taught by Fischer et al., as discussed for claims 1-9.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Fischer et al. do not specifically examples of compounds of formula (I), as currently claimed.
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art at the time of the invention to use the teaching of Fischer et al. and know that compounds of formula (I) of Fischer et al. encompass the compounds, as currently claimed. Fischer et al. teach specific mention that are made include the following compound of the formula (I-Q) 
    PNG
    media_image7.png
    156
    244
    media_image7.png
    Greyscale
. Fischer et al. teach Table 2, A1 is N; R2 is (ethylcarbamoyl)amino; R3 is H and n is 2 (page 47, Table 2). Formula (I-Q) reads on compounds of formula (I) wherein R3 is trifluromethyl; A2 is –N(R6), wherein R6 is methyl; R1 is (C1-C6)-alkyl, specifically ethyl; A1 is N; R4 is hydrogen. When R2 of Fischer et al. is (ethylcarbamoyl)amino, it reads on  
    PNG
    media_image9.png
    73
    101
    media_image9.png
    Greyscale
of the compound of formula (I), wherein Ra is hydrogen and Rc is ethyl. As such, based on this teaching one of ordinary skill in the art would find it obvious that the compounds of formula (I) of Fischer et al. read on the genus of the compounds of formula (I), as currently claimed.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. Applicant argues Fischer describes a multitude of compounds and that Applicant’s do not agree or concede that Fisher’s broad disclosure supports a prima facie case of obviousness. Applicant further argues that even if the Office has established a case of prima facie obviousness, Applicant has overcome it by the surprising results on pages 75-85 of the as-filed specification. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a compound of formula (I) 
    PNG
    media_image1.png
    144
    220
    media_image1.png
    Greyscale
 wherein the substituents are disclosed in the claims. The substituents are described on pages 2-6 of the claims. The data provided on pages 84 and 85 of the original specification does demonstrate that Inventive Example Nos. I-1, I-2, I-3, I-6, I-12, I-7, I-8, I-9, I-10, I-11, and I-13 provide better control of insects at various concentrations than compound 
    PNG
    media_image10.png
    92
    137
    media_image10.png
    Greyscale
 of Fischer et al. However, Example Nos. I-1, I-2, I-3, I-6, I-12, I-7, I-8, I-9, I-10, I-11, and I-13 read on compounds wherein A1 is nitrogen; A2 is -N(R6); R1 is (C1-C6)-alkyl; R3 is (C1-C4)-haloalkyl; R4 is hydrogen; R6 is (C1-C6)alkyl; Rb is methyl; Ra is hydrogen; Rc is (C1-C4)alkyl. It cannot be determined if the full scope of the compound of formula (I), as currently claimed, will provide the same results demonstrated by the Inventive Examples. It cannot be determined if A1 is =N+(O-); A2 is oxygen or sulfur; R1 is any of the other substituents, currently claimed; R4 is any of the other substituents, currently claimed; and R6 is any of the other substituents, currently claimed, will provide the same unexpected control of insects demonstrated in the original specification. It cannot be determined based on the data provided if the purported unexpected results is reflective of all compounds as currently claimed in the compound of formula (I).  Therefore, the examiner notes that the claims are not commensurate in scope with the examples provided. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
                                                                                                                                                                          
/ERIN E HIRT/Primary Examiner, Art Unit 1616